Cowin, J.
(concurring, with whom Marshall, C.J., joins). Recognizing that Commonwealth v. Marquez, 434 Mass. 370, 377 (2001), is the law, I continue to disagree with the holding in that case. Id. at 379 (Cowin, J., dissenting). I concur in the result reached by the court because the motion to suppress was rightly denied on another ground. The evidence was not obtained by “exploitation of [the primary] illegality [but] instead by means sufficiently distinguishable to be purged of the primary taint.” Wong Sun v. United States, 371 U.S. 471, 488 (1963), quoting Maguire, Evidence of Guilt 221 (1959). The motion judge correctly concluded that the confession was the product of the defendant’s free will based on a consideration of the relevant factors set forth in Brown v. Illinois, 422 U.S. 590, 602-604 (1975), and Commonwealth v. Bradshaw, 385 Mass. 244, 258 (1982), including (1) the giving of Miranda warnings, (2) the temporal proximity of the arrest and the confession, (3) the presence of intervening circumstances, and (4) the purpose and flagrancy of the official misconduct. The statement was thus sufficiently attenuated from the illegal act to be “purged of the primary taint,” see, e.g., Commonwealth v. Fredette, 396 Mass. 455, 459 (1985), and was therefore independently admissible.